                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

VADELL C. JOHNSON                                                                            PLAINTIFF

V.                                                                           NO. 4:15CV23-DMB-DAS

SHERIFF KELVIN WILLIAMS, ET AL.                                                          DEFENDANTS


           ORDER DENYING PLAINTIFF’S MOTION [83] FOR DISCOVERY,
        DENYING PLAINTIFF’S MOTION [90] TO HOLD SUMMARY JUDGMENT
                        PROCEEDINGS IN ABEYANCE

        The plaintiff has filed a motion to conduct discovery in the present case proceeding under 42

U.S.C. § 1983 challenging the conditions of his confinement. The plaintiff is currently incarcerated in

Unit 720 at the Central Mississippi Correctional Facility. Discovery in pro se prisoner conditions of

confinement cases is limited to that set forth in the court’s scheduling order. In this case, the discovery

deadline has expired. The relevant facts in this case do not appear to be in dispute, as shown by the

evidence the defendants have submitted with their pending motion for summary judgment. The

parties agree on the events and the timeline; they differ, however, on the legal implications of those

facts. For these reasons, the plaintiff has not provided sufficient justification for discovery beyond the

limits set forth in that order. As such, he is not entitled to conduct discovery at this time, and the

motion [83] is DENIED. In light of this ruling, the plaintiff’s motion [90] to hold summary judgment

proceedings in abeyance until the defendants respond to his discovery requests is also DENIED.


        SO ORDERED, this, the 18th day of July, 2019.



                                                          /s/ David A. Sanders
                                                          DAVID A. SANDERS
                                                          UNITED STATES MAGISTRATE JUDGE
